Citation Nr: 0835726	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for eligibility for benefits based on 
qualifying military service. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which declined to reopen the 
veteran's previously denied claim of eligibility.  During the 
course of the appeal, the claim was transferred to the 
jurisdiction of the Nashville, Tennessee RO.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in August 2008 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks eligibility for benefits based on his 
military service from August 1967 to April 1970.  The 
evidence confirms that the veteran received a discharge under 
other than honorable conditions for this period of service, 
which was found to be a bar to VA compensation benefits in 
September 1973.  Therefore, as correctly identified by the 
RO, his current claim is one of whether new and material 
evidence has been submitted to reopen his previously denied 
claim.  Unfortunately, the veteran has not received proper 
notice under 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b) (2007), and controlling case law for a new and 
material evidence claim.  

Such notice must inform the veteran of the proper standard by 
which new and material evidence is determined.  It also must 
specifically identify the reason the claim was previously 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran has not received a notice letter, nor was this 
information provided in the January 2007 statement of the 
case or thereafter.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Please notify the veteran of the 
information and evidence necessary to 
reopen his previously denied claim for 
eligibility for VA compensation benefits, 
to include the reason for which his claim 
was denied by the RO in September 1973 and 
the standard for new and material 
evidence.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




